ACCEPTED
                                                                                                          07-14-00437-CR
                                                                                              SEVENTH COURT OF APPEALS
                                                                                                       AMARILLO, TEXAS
                                                                                                      1/7/2015 5:28:13 PM
                                                                                                        Vivian Long, Clerk


                                    IN THE
                              COURT OF APPEALS
                    SEVENTH DISTRICT OF TEXAS AT AMARILLO
                                                            FILED IN
                               No.07-14-00437-CR      7th COURT OF APPEALS
                          KARLA MENDEZ, APPELLANT       AMARILLO, TEXAS
                                                                              1/7/2015 5:28:13 PM
                                                   V.                              VIVIAN LONG
                                                                                      CLERK
                         THE STATE OF TEXAS, APPELLEE
                    On Appeal from the County Criminal Court No.3
                                 Dallas County, Texas
            Trial Court No. MA1340956·C, Honorable Doug Skemp, Presiding

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

        Comes now Appellant and respectfully moves for \'oluntarydismissal of this <appeal pursu<ant
to TEX. R. App. P. 42.2 (a). Appellant herehy withdraws her Notice of Appeal hy filing this written
withdrawal in duplicate with the clerk of the appellate court. Appellant h<ls personally signed this
withdrawal, as required under Rule 42.2 (a).
                                                     Respectfully suhmitted,


                                                        DIAZ LAW FIRM, PC
                                                        12240 INWOOD RD.,STE 220
                                                        DALLAS, TX 75244
                                                        Tel: (214) 800-2086
                                                        Fax: (972) 330~-244

                                                        BY:
                                                            ~~~~~==~----­
                                                        Manuel Diaz, State Bar No. 24053639
                                                        Juan Renteria State Bar No. 24062959
                               juan@diazlf.com
                               manuel@diazlf.com




                                                        ATTORNEYS FOR DEFENDANT




                                                         Date:'--1.I,~r--/c_c-l/L-/....!~~_
                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
document has been hand-delivered to the Dallas County Criminal District Attorney's Office
(Appellate Section), 133 N. Riverfront Blvd., 10th Floor, Dallas, Texas 75207 on January 6, 2015,




                                                    ATIO~